Per Curiam.
On the motion for a rehearing in this case it is strenuously contended that our decision is contrary to, and in effect overrules, Steen v. Scheel, 46 Neb. 252. If the statement in our opinion that “in April,” before the lease expired, the tenant “informed the plaintiff that if a license to sell intoxicating liquors could not be procured it would not exercise its option to again lease the premises,” was correct, then we think the decision would have that effect.
We have again examined the record, and find no evidence therein to sustain that statement. On the other hand, it would seem that the landlord was not notified of any such intention. The lease expired May 1, 1907, and the key was not delivered to the plaintiff until June 29 of that year, and the defendant held possession of the premises from the date of the expiration of the lease until that time. According to Delashman v. Berry, 20 Mich. *2292, such holding over amounted to a renewal of the lease for another term of one year. See, also, Montgomery v. Board of Commissioners, 76 Ind. 362, 40 Am. Rep. 250; 2 Tiffany, Landlord and Tenant, pp. 1484, 1486; 24 Cyc. 1018.
Our opinion is hereby corrected to conform to the facts as shown by the record, and the motion for a rehearing is
Overruled.